DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 3 June 2022 containing amendments to the claims and remarks.
Claims 58-72 and 74-90 are pending.  Claims 80-90 are newly added.
The previous rejection of claims 58-72, 74-76, 78, and 79 under 35 U.S.C. 103(a) is maintained.  Likewise, newly added claims 84 and 90 are rejected under 35 U.S.C. 103(a).
The previous indication of allowable subject matter with respect to claim 77 is maintained.  Likewise, newly added claims 80-83 and 85-89 are indicated allowable.  The rejections follow.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 58-72, 74-76, 78, 79, 84, and 90 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knapp (US 6,235,471) in view of Shipwash (US 2002/0058273) and Katz (US 2009/0042737).
With respect to claims 58-72, 74-76, 78, 79, 84, and 90, Knapp discloses a substrate (e.g., “chip”) (see Knapp, column 7, lines 36-37; and column 9, line 66) comprising indented “wells” (see Knapp, column 38, line 35) which may exist in an array of greater than 4,000 (see Knapp, column 7, lines 65-67; and column 37, line 37).  The chip may be fabricated from a thermally conductive polymer, e.g. polycarbonate (see Knapp, column 41, lines 40-42 and 58-62).  The wells may be on the size scale configured to handle preselected volumes as small as 10 nanoliters or less (thus, a “nanowell”) (see Knapp, column 19, lines 48-49; and column 53, lines 4-6).  The well may contain a dried reagent therein (see Knapp, column 37, lines 38-39 and 53-54; and column 38, lines 18 and 39), the reagent being selected from among “virtually any set of reagents” (see Knapp, column 31, lines 4-5) including enzymes (see Knapp, column 31, line 6), polymerase (see Knapp, column 21, lines 57-64), reverse transcriptase (see Knapp, column 17, lines 30-35), nucleotide probes (see Knapp, column 8, lines 34-41), nucleic acids (see Knapp, column 31, line 11), primers (see Knapp, column 24, lines 23-25), RNA (see Knapp, column 17, lines 31-35; and column 31, line 11), and detectable labels such as fluorescent labels (see Knapp, column 29, lines 5-9).  The reagent may be a binding member (see Knapp, column 31, lines 11-12).  The one or more dried reagents may be used in a nucleic acid synthesis reaction (see Knapp, column 16, lines 65-67; and column 17, lines 1-8).   Moreover, with respect to the specific “sample” at issue, Knapp explains that “[b]ecause of the breadth of the available sample storage formats for use with the present invention, virtually any set of reagents can be sampled and assayed in an integrated system of the present invention[,] [f]or example, enzymes and substrates, receptors and ligands, antibodies and ligands, proteins and inhibitors, viruses and virus binding components (antibodies, proteins, chemicals, etc.)[,] immunochemicals and immunoglobulins, nucleic acids and nucleic acid binding chemicals, proteins, or the like, reactant chemicals (acids, bases, organic molecules, hydrocarbons, silicates, etc.) can all be assayed using the integrated systems of the invention” (see Knapp, column 31, lines 3-14) (emphasis added).  “The invention [of Knapp] provides integrated systems for performing a variety of chemical, biochemical and biological experiments and other fluidic operations including PCR [polymerase chain reaction], DNA sequencing, integrated or sequential screening of chemical and biological libraries, and the like” (see Knapp, column 10, line 67; and column 11, lines 1-4).  Regarding PCR, Knapp explains that “[o]ne of skill will appreciate that essentially any RNA can be converted into a double stranded DNA suitable for restriction digestion, PCR expansion and sequencing using reverse transcriptase and a polymerase” (see Knapp, column 17, lines 31-35) (emphases added).  Thus, it is clear that Knapp discloses the use of samples which are enzymes (e.g., polymerase, reverse transcriptase, etc.); nucleic acids (e.g., RNA); probes or “binding moieties” (e.g., chemicals, peptides, lipids, etc.); and fluorescently detectable labels (e.g., “fluorescent protein residues”) (see Knapp, column 31, lines 15-20; and column 29, lines 5-9).  Finally, as its name would imply to anyone having ordinary skill in the art, a nanowell is a “well” of “nano”-liter volume, as clearly evidenced by Shipwash and Katz (see Shipwash, paragraph [0209]) (see Katz, paragraph [0082]).

Allowable Subject Matter
Claims 77, 80-83, and 85-89 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 3 June 2022 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	The Board previously stated that “the Examiner does not establish that Knapp discloses that the wells . . . have a volume from 1 nl to 1 µl.”

II.	Although passages cited by the Examiner refer to “microtiter plates,” Knapp fails to state that the alleged wells with dried assay reagents are nanowells, not to mention nanowells with volumes ranging from 1 nl to 1 µl.

III.	Column 37 of Knapp merely describes “wells” and fails to describe the dimensions or volumes of such wells.

IV.	Column 38 of Knapp merely describes “indented wells” but does not describe the dimensions or volumes of such indented wells.

V.	The term “microtiter” is used by skilled artisans to describe plates with wells that cannot reasonably interpreted as nanowells.

With respect to Applicant’s first argument, Examiner has provided evidence in the record by way of Shipwash and Katz, neither of which was previously before the Board for consideration, to establish that nanowells have nanoliter volumes.
With respect to Applicant’s second, third, fourth, and fifth arguments, Knapp discloses: (1) “Integrated volumetrics capable of highly precise, sub-nanoliter measurements and dispensing are a feature of this invention” (see Knapp, column 53, lines 26-28) (emphasis added); and (2) “[T]he fluid filled chambers, channels and/or reservoirs of the systems of the invention” (see Knapp, column 52, lines 55-57) can include “volumes of fluid that are less than about 1 µl, more preferably less than about 0.1 µl and often less than about 10 nl” (see Knapp, column 53, lines 1-6) (emphases added).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771